Citation Nr: 9929610	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-26 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to reimbursement or payment for the cost of 
private hospital care from February 28, 1996, to March 1, 
1996.

Entitlement to reimbursement or payment for the cost of 
private hospital care from April 16 to April 22, 1996.

Entitlement to reimbursement or payment for the cost of 
private hospital care on April 30, 1996, and May 1, 1996.

Entitlement to reimbursement or payment for the cost of 
private medical care on March 4, 1996, March 28, 1996, April 
2, 1996, and April 9, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


REMAND

The veteran had active service from May 1970 to December 
1971.

This appeal arose from decisions in 1996 by the Department of 
Veterans Affairs (VA) Outpatient Clinic (OPC) in Columbus, 
Ohio, which denied the veteran's claims for reimbursement or 
payment for the cost of private hospital care from February 
28, 1996, to March 1, 1996; reimbursement or payment for the 
cost of private hospital care from April 16 to April 22, 
1996; reimbursement or payment for the cost of private 
hospital care on April 30, 1996, and May 1, 1996; and 
reimbursement or payment for the cost of private medical care 
on March 4, 1996, March 28, 1996, April 2, 1996, and April 9, 
1996.

VA documents reflect that the veteran was admitted to 
Marietta Memorial Hospital on February 26, 1996, that the VA 
paid for the veteran's hospitalization through February 27, 
1996, and that VA reimbursement benefits were denied for the 
period from February 28, 1996, through March 1, 1996, as the 
veteran could have been transferred to a VA medical facility.  
Neither the medical records from Marietta Memorial Hospital 
covering the veteran's period of hospitalization from 
February 26, 1996, through March 1, 1996, the evidence which 
formed the basis for the decision nor a copy of the decision 
by the VAOPC are currently of record.

VA documents reflect that the veteran was admitted to Doctors 
Hospital on April 16, 1996, that he remained hospitalized 
through April 22, 1996, and that VA reimbursement benefits 
were denied for this period as VA medical facilities were 
feasibly available.  Neither the medical records from Doctors 
Hospital covering the veteran's period of hospitalization 
from April 16, 1996, through April 22, 1996, the evidence 
which formed the basis for the decision nor a copy of the 
decision by the VAOPC are currently of record.
VA documents reflect that the veteran was admitted to 
Marietta Memorial Hospital on April 28, 1996, that the VA 
paid for the veteran's hospitalization through April 29, 
1996, and that VA reimbursement benefits were denied for the 
period from April 30, 1996, through May 1, 1996, as the 
veteran could have been transferred to a VA medical facility.  
Neither the medical records from Marietta Memorial Hospital 
covering the veteran's period of hospitalization from April 
28, 1996, through May 1, 1996, the evidence which formed the 
basis for the decision nor a copy of the decision by the 
VAOPC are currently of record.

VA documents reflect that claims for reimbursement or payment 
for the cost of private medical care received by the veteran 
on March 4, 1996, March 28, 1996, April 2, 1996 and April 9, 
1996, were denied as, in each instance, the physician had not 
received prior authorization from the VA.  It was indicated 
that it was determined that insufficient time was given to 
the VA to determine if procedures could be provided by the VA 
or other contracted facility.  Neither the clinical records 
pertaining to the treatment received by the veteran on March 
4, 1996, March 28, 1996, April 2, 1996 and April 9, 1996, the 
evidence which formed the basis for the decisions nor a copy 
of the decisions by the VAOPC are currently of record.

While this appeal has been pending, a new regulation 
concerning procedures for reconsideration of claims for 
reimbursement for non-VA care, and certain other benefits 
administered by the Veterans Health Administration (VHA), was 
promulgated and became final, effective from August 17, 1999.  
See 38 C.F.R. § 17.133 (Effective August 17, 1999).  The new 
regulation provides, in pertinent part, that...

[a]n individual who disagrees with the initial 
decision denying the claim in whole or in part 
may obtain reconsideration under this section by 
submitting a reconsideration request in writing 
to the Director of the healthcare facility of 
jurisdiction within one year of the date of the 
initial decision.  The reconsideration decision 
will be made by the immediate supervisor of the 
initial VA decision-maker.  The request must 
state why it is concluded that the decision is 
in error and must include any new and relevant 
information not previously considered.  Any 
request for reconsideration that does not 
identify the reason for the dispute will be 
returned to the sender without further 
consideration.  The request for reconsideration 
may include a request for a meeting with the 
immediate supervisor of the initial VA decision-
maker, the claimant, and the claimant's 
representative (if the claimant wishes to have a 
representative present).  Such a meeting shall 
only be for the purpose of discussing the issues 
and shall not include formal procedures (e.g., 
presentation, cross-examination of witnesses, 
etc.).  The meeting will be taped and 
transcribed by VA if requested by the claimant 
and a copy of the transcription shall be 
provided to the claimant.  After reviewing the 
matter, the immediate supervisor of the initial 
VA decision-maker shall issue a written decision 
that affirms, reverses, or modifies the initial 
decision.  38 C.F.R. § 17.133.

As the current record before the Board of Veterans' 
Appeals (Board) in this case is incomplete and the 
veteran has not yet had the opportunity to request 
reconsideration of the adverse determinations made by 
the VAOPC, and to request, if he chooses to do so, a 
meeting(s) with the immediate supervisor(s) of the 
initial decision-maker(s), in order to ensure full 
compliance with due process requirements, the case 
must be REMANDED to the Regional Office for the 
following development:

1.  The RO, after obtaining appropriate 
authorization, should secure the medical 
records covering the veteran's periods of 
hospitalization from February 26, 1996, 
through March 1, 1996, from April 16, 
1996, through April 22, 1996, and from 
April 28, 1996, through May 1, 1996, as 
well as the clinical records pertaining 
to his treatment on March 4, 1996, March 
28, 1996, April 2, 1996, and April 9, 
1996.  The RO should also request, from 
the VAOPC, copies of all evidence which 
formed the basis for the decisions 
denying the veteran's claims and copies 
of the decisions.  All documents obtained 
should be associated with veteran's 
claims file.

2.  Upon completion of the above, the RO 
should transfer the veteran's claims file 
to the VAOPC.  The VAOPC should notify 
the veteran and his representative of his 
right to request reconsideration, and a 
meeting with the immediate supervisor of 
the initial VA decision-maker, pursuant 
to regulation 38 C.F.R. § 17.133, and 
allow him the appropriate opportunity to 
do so.

3.  In the event that the veteran 
requests reconsideration of any of the 
determinations made by the VAOPC, the RO 
should ensure that the provisions of 
38 C.F.R. § 17.133 concerning any 
requested meeting(s), and the issuance of 
a written decision by the immediate 
supervisor of the initial VA decision-
maker, are followed.

4.  In the event that a meeting(s) is 
held pursuant to 38 C.F.R. § 17.133 and 
the veteran requests that the meeting(s) 
be taped and transcribed, the VAOPC 
should ensure that a copy of the 
transcript of such meeting(s) is placed 
in the claims file for review.

5.  After the development requested has 
been completed, the VAOPC should again 
review the record.  If an additional 
meeting(s) was held and additional 
evidence or testimony was elicited, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


